Bryan, J.,
dissented and delivered the following opinion:
These two cases involve the same facts. Mary Benick* the wife of Louis Benick, was injured at a balloon ascension which was conducted by the procurement of Smith, the appellant, at a place of public resort, possessed and occupied by him. A suit was brought by Benick and wife; and another by Benick alone. A judgment being rendered in each suit, Smith has appealed to this Court.
The place where the injury occurred is a tract of land containing about twenty-seven acres, a short distance beyond the limits of the city of Baltimore. It is known as Point Breeze; and is supplied with amusements and entertainments of various kinds suitable for attracting large numbers of visitors who are seeking recreation and enjoyment. It is stated in the evidence that large numbers of men, women and children visited the place; the daily assemblage during the week, being from a thousand to fifteen hundred persons, and about three times that number on Sundays. No charge was made for admission to the grounds, the proprietor deriving his profit from the money which the visitors would spend in some of the many ways offered for their enjoyment. The attractions of the place were advertised through the public press. Several balloon ascensions had been made. These were made by one Hanna, a professional balloonist, who was employed by Smith to make them at a fixed price. It was agreed in the contract of employment that Hanna was to furnish and pay for all the material and appliances used in making the ascensions, and to employ and pay all the men required to conduct them, and to supervise them; Smith having no part to perform under the contract, except to designate *618the tithe and place for the ascension, and to pay the contract price. On an afternoon in August, eighteen hundred and ninety-five, while preparations were going on for a balloon ascension, the female plaintiff was severely injured. There is considerable conflict in the evidence regarding the circumstances attending this occurrence. We will state the substance of the testimony on the part of the plaintiffs. It was, that poles about thirty-three feet high and weighing between six hundred and nine hundred pounds were used to keep the balloon in an upright position; and that it was intended that these poles, or one of them, should fall when the balloon went up; that a rope was stretched around and about the space occupied by the balloon; that this space was not circular or oval, but in the shape of a coffin, so that if the poles should not fall in the longer portion of it, they would necessarily fall outside of the ropes; that while preparations were going on for inflating the balloon one of the poles fell; and that while persons engaged for the purpose were attempting to erect the pole again, it fell a second time; and this time it fell outside of the ropes, and struck the female plaintiff who was beyond the enclosure, causing her a serious and painful injury. It was also testified, that if the enclosed space had been oval or circular the pole could not have fallen on the outside; meaning, we suppose, that if the breadth of the space had been equal to its length. The testimony on the part of the defendant contradicted these statements; particularly in reference to the position of the female plaintiff at the time she was hurt, and in reference to the shape of the enclosed space. It was testified also that the rope was placed around the enclosed space at the suggestion of Smith’s manager.
The Court on the prayer of the plaintiffs gave instructions to the jury on the hypothesis that they would find the truth of the facts contained in the testimony offered by them. It is necessary for us to inquire what were the rights of the plaintiffs, and £he responsibilities of the de*619fendant on this hypothesis. In the legitimate pursuit of his business, the defendant provided attractions on his grounds for the purpose of inducing large numbers of people to visit them. If, after assembling them, he should wilfully expose them to dangers resulting in loss of life and limb, his conduct would be highly criminal. If he should not take reasonable care to protect them from such dangers he would be censurable, although in a much less degree. Humanity and social duty would require that he should not negligently injure, or expose to injury, persons who by his invitation were visiting his premises. Now the fall of a pole, thirty-three feet long and weighing six hundred pounds, in a crowd of a thousand people consisting of men women and children, would certainly be very dangerous. Every reasonable precaution ought to be taken to avert such a disaster, and to cause the pole to fall where it would inflict no injury. According to the evidence for the plaintiff, if the pole had fallen within the enclosure it could not have reached the person who was injured. It would have been a very easy matter to make the enclosure so large that the pole must have fallen within its limits. A circle with a radius of forty-feet would have been amply large enough to receive the pole in whatever direction it might fall. A simple provision of this kind would give adequate protection to the numbers assembled to witness the spectacle prepared for their amusement; while the neglect of it might cause the loss of many lives. To require that the proprietor of the grounds should furnish some protection of this kind could hardly be considered as imposing an onerous burden upon him. His duty under such circumstances is fully settled by a very great weight of authority. The result of the decided cases is well summarized in Cooley on Torts (2nd edition) page 718. “It has been stated in a preceding page, that one is under no obligation to keep his premises in a safe condition, for the visits of trespassers. On the other hand, when he expressly or by implication invites others to come upon his premises *620whether for business or any other purpose, it is his duty to be reasonably sure that he is not inviting them into danger, and to that end he must exercise ordinary care and prudence to render the premises reasonably safe for the visit.” Many illustrations are given by the learned author in the text and in the notes. Among other cases, he cites one, where persons holding a fair and erecting structures for the purpose were held liable for injuries to their patrons caused by the breaking down of the structures, through such .defects in construction as the exercise of proper care would have avoided. The possessor of land has no power to throw off this duty by making a contract with another person. As he cannot erect structures or perform feats fraught with danger to his visitors, without taking due care for their safety, it follows by necessary consequence that he cannot employ or permit another person to do those things, without providing the same safeguards. He cannot give sanction to an act which would be unlawful if done by himself. He would be in every respect responsible for that which he employed another person to do. It would be his own act, with all its consequences and liabilities. On this point we may refer with profit to Pickard v. Smith, 10, Common Bench, new series, 470. Smith was the lessee and occupier of refreshment rooms, with a cellar attached which was used for keeping coals. He employed a coal merchant to put a supply of coals in the cellar; the merchant, for that purpose, opened a trap door and negligently left it open and unguarded; in consequence whereof, the plaintiff, without any fault on his part, fell in and was injured.. In delivering judgment for the plaintiff the Court said: “ Unquestionably, no one can be made liable for an act or breach of duty, unless it be traceable to himself or his servant or servants in the course of his or their employment. Consequently, if an independent contractor is employed to do a lawful act, and in the course of the work he or his servants commit some casual act of wrong or negligence, the employer is not answerable. To this effect are *621many authorities which were referred to in the argument. That rule is, however, inapplicable to cases in which the act which occasions the injury, is one which the contractor was employed to do; nor, by a parity of reasoning, to cases in which the contractor is intrusted with the performance of a duty incumbent upon his employer, and neglects its fulfillment whereby an injury is occasioned. Now, in the present case, the defendant employed the coal merchant to open the trap in order to put in the coals; and he trusted him to guard it whilst open, and to close it when the coals were all put in. The act of opening it was the act of the employer, though done through the agency of the coal merchant; and the defendant, having thereby caused danger, was bound to take reasonable means to prevent mischief. The performance of this duty he omitted, and the fact of his having intrusted it to a person who also neglected it, furnishes no excuse either in good sense or law.” In Ellis v. Sheffield Gas Company, 2 Ellis & Blackburn, 769, Lord Campbell said : “ It would be monstrous, if the party causing another to do a thing were exempted from liability for that act, merely because there was a contract between him and the person immediately causing the act to be done.” In Rapson v. Cubitt, 9 Meeson & Welsby, 714, it was said: “ The injuries done upon land or buildings are in the nature of nuisances, for which the occupier ought to be chargeable, when occasioned by any acts of persons whom he brings upon the premises. The use of the premises is confined by the law to himself, and he should take care not to bring persons there who do any mischief to others.” All of these cases were cited with approval by this Court in Deford v. State, 30 Md. 179. In this last case, there was a full discussion at the bar and on the bench of the responsibilities of the possessors of real property. The wall of a house belonging to Deford had fallen and killed a person who was passing along the street. Chief Justice Alvey in an opinion of great fullness and ability exhausted the whole subject. It was alleged that the wall was constructed in a most de*622fective and dangerous manner. The learned Judge said: “ If this be so, it certainly constituted a nuisance, for which Deford would be liable. And the fact that the wall was erected by others, under contract, and to whom he did not bear the relation of master, will not excuse him ; for, as was said by Lord Campbell, in Ellis v. The Sheffield Gas Consumers' Co., 2 E. & B. 767, it is a proposition absolutely untenable that in no case can a man be responsible for the act of a person with whom he has made a contract. If the contractor does the thing which he is employed to do, the employer is responsible for that thing as if he did it himself. And in all cases where a party is in possession of fixed property, he must take care that it is so used and managed that other persons shall not be injured ; and whether it be managed by his own servants, or by contractors, or their servants, makes no difference in respect to his liability. ‘ If a man has anything to be done on his premises, he must take care to injure no man in the mode of conducting the work. Whether he injures a passenger in the street, or a servant employed about his work, seems to make no difference.’ ” I do not think it necessary to continue the discussion of this question; especially as it was very recently before us in Evans v. Murphy, ante, p. 498, when Deford’s case was fully approved.
(Filed June 28th, 1898).
The instructions given to the jury on the part of the plaintiffs fairly left to them the question whether the defendant was guilty of a want of ordinary care and prudence in the particulars which we have mentioned ; and the further question whether the female plaintiff was guilty of contributory negligence. The rejected prayers offered by the defendant sought to exculpate him, on the ground chat he had employed an independent contractor to conduct the balloon ascension, and that he was a well-known and responsible balloonist. It will be seen that in my opinion the judgment ought to be affirmed.